Citation Nr: 1138587	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  06-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from November 1979 to February 1980. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the appellant's claim for service connection for cardiovascular disease.  The appellant appealed, and in May 2008, the Board denied the claim. 

The appellant appealed to the United States Court of Appeals for Veterans Claims ("Court").  In September 2010, the Court issued an Order and a Memorandum Decision that vacated the Board's May 2008 decision.   

In April 2007, the appellant was afforded a hearing at the RO.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Briefly stated, the medical history of this claim is as follows:

The appellant's service medical records include a September 1978 enlistment examination report which shows that he had a grade II-II/VI holosystolic heart murmur with radiation into the axilla.  A cardiac consultation in late September 1978 noted a history of a heart murmur since birth; the impression was mitral insufficiency of undetermined etiology, asymptomatic except for atypical chest pain, rule out prolapse.  An electrocardiogram (EKG) was within normal limits.  An October 1978 echocardiogram (ECG) was normal, without mitral valve prolapse.  The impression was mitral insufficiency. 

A cardiac consultation on September 1979 enlistment examination contains an impression that there was no current evidence of valvular disease, and that the appellant was found fit for military duty.  

Cardiac consultation during December 1979 hospitalization noted a grade II/VI non-radiating systolic ejection murmur.  The assessment was probable mitral regurgitation, and the appellant was returned to duty.  The final diagnosis was costochondritis. 

The appellant's February 1980 separation examination showed a grade II systolic heart murmur.  An associated ECG was within normal limits, without evidence of mitral valve prolapse or idiopathic hypertrophic subaortic stenosis.  A physician concluded that the appellant had a heart murmur of mitral valve regurgitation, which was a functional rather than organic problem that was not incapacitating, and did not render him unfit for military service. 

The earliest relevant post-service medical evidence is dated over 20 years later.  Specifically, in November 2001 the appellant was seen at St. Louis ConnectCare with a history of chest tightness since the summer, when mowing the lawn.  The impression was almost typical angina.  He was subsequently diagnosed with angina/coronary artery disease (CAD) in December 2001.  Subsequent findings include mild ischemia, and cardiovascular disease/angina.  

In January 2008, the appellant was afforded a VA cardiovascular examination.  The examiner stated, inter alia, that there was no documentation in the record to support the appellant's claim that he had a heart attack during military service.  Current examination showed a very distinct heart murmur, "most likely mitral valve 2/3."  An EKG showed normal sinus rhythm, and an ECG showed a left ventricular ejection fraction of 60 percent, which was within normal limits, as well as moderate to severe mitral regurgitation.  The diagnosis was moderate to severe mitral valve regurgitation with a normal left ventricular ejection fraction of 60 percent.  The examiner concluded that the appellant's mitral valve regurgitation pre-existed his military service and was not secondary to military service, and that, given the current finding of a normal ejection fraction, it was not likely that military service was the cause for any increase in his heart problems.  Moreover, the examiner stated that it was not likely that mitral regurgitation would be the cause for a heart attack.

A review of the Court's September 2010 decision shows that the Court essentially stated that the January 2008 VA examination report contained an insufficient rationale for adjudication.  Specifically, the Court determined that the examiner had not adequately explained "why service did not aggravated the appellant's pre-existing heart condition."  The Court also stated that the VA examiner had not reconciled the various diagnoses from his service.  The Board further notes that a significant number of medical reports have been added to the claims file since the Board's May 2008 decision.  Given the foregoing, on remand, the appellant should be afforded another examination, and another etiological opinion should be obtained.  

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.158 and 3.655 (2011).  

Finally, the appellant has argued that there are outstanding medical treatment reports which should be associated with his claims file.  He argues that he was taken to his father's (retired from the military) physician for treatment, that he was treated for "heart attacks" at Scott Air Force Base in 1981 and 1982, with follow-up treatment at "St. Louis Area Support Center in Granite City, Illinois," and that, "I have been informed that these records are a part of my father's military medical records that are located in St Louis."  See e.g., appellants letters, received in July and August of 2008.  On remand, the RO/AMC should request that the appellant identify all relevant treatment which is not currently associated with the claims file, and determine whether any additional attempts are allowed by law, and otherwise required, to obtain treatment reports that are allegedly associated with the appellant's father's claims file. 


Accordingly, the case is REMANDED for the following action:

1.  After obtaining from the appellant a report of all post-ACDUTRA sources of treatment for a heart disorder which are not currently of record, and all necessary authorizations, the RO should attempt to obtain all identified records and associate them with the appellant's claims files.  

As part of any determination on a records request, the RO/AMC should make a finding as to whether a retired serviceman's medical records are normally associated with his dependent's medical records in the normal course of business at military medical facilities, and, if so, whether any attempt is allowed by law, and otherwise warranted, to obtain the appellant's father's C-file.  

2.  After the development requested in the first paragraph of this remand is completed, the appellant should be scheduled for an examination of his heart in order to ascertain the nature and etiology of his heart condition.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact reviewed in conjunction with the examination.  The examiner should state: 

a)  Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the appellant had a pre-existing heart condition, and, if  so, what the correct diagnosis was; the examiner is specifically requested to discuss and reconcile the various inservice findings, if possible, and; 

b) Whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the appellant's pre-existing heart condition was aggravated by his ACDUTRA service, which took place from November 1979 to February 1980.  

"Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.  

If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor. 

3.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

4.  The RO should then readjudicate the issue on appeal.  If the determination of this claim remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


